Mr. Justice McBride
delivered the opinion of the court.
1. The plaintiffs brought an action against the defendant to recover for rent due upon certain premises *11leased to defendant, and recovered a judgment for the sum of $320, and $24.55 costs, upon which judgment they realized by execution the sum of $76.75. The defendant perfected an appeal to this court, but subsequently thereto tendered plaintiffs $280.21, being the balance then due upon the judgment, and demanded satisfaction of the judgment. Plaintiffs accepted the tender, satisfied the judgment upon the record, and now move to dismiss this appeal. As defendant has accepted the results of the judgment by paying it and obtaining a satisfaction upon the record, plaintiffs should not he put to the expense of filing briefs and further contesting the matter here.
The appeal is dismissed. Motion Allowed.